DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Allowability Notice is in reply to the amendment/request for reconsideration after Non-final rejection (hereinafter “Response”) dated 05/27/2022.  Claim(s) 1-20 are presently pending.  Claim(s) 1, 7, and 10 is/are amended.  Claim(s) 19-20 is/are new.

Response to Arguments
The objection to the drawings raised in the prior Non-final rejection is withdrawn in light of Applicant’s arguments.  
Regarding the rejection of claim(s) 1-5, 7, 9, 11-14, and 18 35 USC 103 as being unpatentable over Kray (U.S. Pat. Pub. No. 2013/0156592 A1) in view of Lamboy (U.S. Pat. No. 9,399,922 B2), the applicant(s) argues that these references, separately or combined, do not teach that the shield comprises a radial internal face which extends beyond the downstream face of the fan disc towards the upstream edge of the part and covers at least partially the cavity, as required by the amended claim 1.  
The Office respectfully considers this argument persuasive.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claim(s) 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the limitation “wherein the shield forms an extension of each blade and comprises a radial internal face that at least partially faces the platform, wherein the radial internal face extends beyond the downstream face of the fan disc towards the upstream edge of the part and covers at least partially the cavity” in lines 14-17, in conjunction with the remaining language of claim 1, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
The prior art relied upon in prior office actions represents the closest art to the claimed invention as found by the Examiner.  While Kray does disclose a trailing edge shield which forms an extension of each blade and comprises a radial internal face that at least partially faces the platform (see Fig. 1 and 2), it is visually apparent from Fig. 2 that the radially internal portion of the shield does not extend beyond the downstream face of the fan disc, as claimed in the present claim 1.  Further, to the Examiner’s best knowledge, no reference in the relevant fields of prior art (gas turbine engine blade/vane cladding and inter-stage gap sealing) discloses all of the limitations of claim 1, nor do any references provide teachings or motivation which may have made a modification of the prior art according to claim 1 to be obvious.  It is thus concluded that, due to the limitation designated above, the claim language of claim 1 and all dependent claims is patentably distinct over prior art.
Regarding claim 19, the limitation “a seal mounted on and fixed to the extension and configured to fill the cavity between the extension and the upstream edge of the part” in lines 15-16, in conjunction with the remaining language of claim 19, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
The prior art relied upon in prior office actions represents the closest art to the claimed invention as found by the Examiner.  While Kray exhibits a trailing edge shield which forms an extension as described in lines 1-14 of claim 19, Kray fails to teach any seal which is mounted on and fixed to the extension and which is configured to fill the cavity, as claimed.  Further, to the Examiner’s best knowledge, no reference in the relevant fields of prior art (gas turbine engine blade/vane cladding and inter-stage gap sealing) discloses all of the limitations of claim 19, nor do any references provide teachings or motivation which may have made a modification of the prior art according to claim 19 to be obvious.  It is thus concluded that, due to the limitation designated above, the claim language of claim 19 and all dependent claims is patentably distinct over prior art.
Regarding claim 20, the limitation of lines 15-19, in conjunction with the remaining claim language, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
The prior art relied upon in prior office actions represents the closest art to the claimed invention as found by the Examiner.  While Kray exhibits a trailing edge shield which forms an extension as described in lines 1-14 of claim 20, neither Kray nor any other cited reference teaches or suggest the claimed transition piece according to the context of the present claim 20.  Further, to the Examiner’s best knowledge, no reference in the relevant fields of prior art (gas turbine engine blade/vane cladding and inter-stage gap sealing) discloses all of the limitations of claim 20, nor do any references provide teachings or motivation which may have made a modification of the prior art according to claim 20 to be obvious.  It is thus concluded that, due to the limitation designated above, the claim language of claim 10 and all dependent claims is patentably distinct over prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745               

/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745